Citation Nr: 1715123	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  17-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for throat or larynx cancer, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran's duties at Korat Air Force Base as likely as not placed him near the perimeter of the base, and herbicide exposure may be presumed.

2.  The competent evidence of record establishes current diagnoses of prostate cancer and supraglottic larynx cancer.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



2.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for supraglottic larynx cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran asserts that he has prostate cancer and throat cancer which are the result of exposure to herbicide agents while serving at the Korat Air Force Base in Thailand.  He asserts that while stationed at Korat in 1962, he slept in a tent that was located near the perimeter of the base, loaded cannons into the camp, worked guard duty along the base perimeter, and went on marches for training purposes which occurred outside of the camp.  He has written that the area where his tent was located was cleared of vegetation and that he witnessed the spraying of some type of herbicide on the base and around the perimeter.  The Board acknowledges that the Veteran is competent to report on his own experiences during his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  



In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Diseases associated with such exposure include prostate cancer and respiratory cancer, which includes cancer of the larynx.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In this case, the evidence does not show that the Veteran served at any time in the Republic of Vietnam; rather, he claims only that he was exposed to herbicides while on duty in Thailand.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.   Special consideration of herbicide exposure on a facts-found basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.   See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.


The Veteran's personnel records show that he had occupational specialties in field artillery and weapons infantry.  His record of assignments for 1962 lists his principal duty as canoneer.  His records reflect that he was stationed in Korat, Thailand from November 1962 to May 1963.

The Veteran's private treatment records clearly show that he has been diagnosed with and undergone treatment for prostate cancer.  They also show that he has been diagnosed with supraglottic larynx cancer, also described by his treating physicians as throat cancer.

Research undertaken by the RO has been inconclusive regarding the Veteran's exposure to herbicides while he was stationed at Korat Air Force Base.  A memorandum from the Joint Services Records Research Center coordinator stated that although the Veteran's service at Korat Air Force Base was verified, there was no official documentation indicating that the Veteran was located near the base perimeter during his service in Thailand.

The Veteran and his attorney have submitted extensive evidence regarding the significant use of herbicides at Korat Air Force Base, both outside and inside of the camp perimeter.

After reviewing the evidence discussed above, and affording the Veteran the benefit of the doubt, the Board accepts that the Veteran has presented credible evidence indicating that his duties in service required him to frequently travel in and out of the base and that his sleeping tent was located near the camp perimeter, and he therefore is found to have served "near the air base perimeter" at Korat airbase.  Exposure to herbicides such as Agent Orange may thus be presumed.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The evidence also shows that he has been diagnosed with prostate cancer and supraglottic larynx cancer.  As the Veteran is now presumed to have been exposed to herbicide agents in service, and these cancers are diseases that have been shown to be associated with exposure to herbicide agents, it is presumed that these disorders were incurred in service even without evidence of the disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for prostate cancer and supraglottic larynx cancer, as secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for supraglottic larynx cancer is granted.
 

REMAND

The Veteran also contends that he had squamous cell carcinoma in his thumb which was caused by exposure to herbicide agents in service.  The Veteran's VA treatment records note that he had a squamous cell carcinoma removed from his left thumb in early 2016.

Certain diseases are deemed associated with herbicide agent exposure, under current VA law; the list of those diseases does not include squamous cell carcinoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis. 

Because the Board has conceded that the Veteran as likely as not was exposed to herbicide agents in service, the Board will remand this issue in order to afford the Veteran a VA examination to address whether the Veteran has a current diagnosis of squamous cell carcinoma that is related to exposure to herbicides in service.  While on remand, the Veteran should submit any relevant treatment records or authorization to obtain such records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his attorney a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization in order to enable VA to obtain all relevant private treatment records, including private treatment received for squamous cell carcinoma of the left thumb.  Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, all reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's complete VA treatment records from the Orlando VA Medical Center and its affiliated facility, the Viera Outpatient Clinic, and the VA Connecticut Healthcare System and its affiliated facility, the Waterbury Outpatient Clinic, dated since February 2017.  

All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his squamous cell carcinoma.  All files in Virtual VA and VBMS should be made available to and be reviewed by the examiner in conjunction with this request.

After performing an examination of the Veteran, the examiner should address the following questions:

What are the Veteran's current diagnoses pertaining to squamous cell carcinoma or other disorders of the skin?  Please specifically address the Veteran's contention that he had a squamous cell carcinoma removed from his thumb.

For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during the Veteran's active duty service or is otherwise related to an event or injury incurred in active duty service, including exposure to Agent Orange or other herbicide agents?  The Board notes that it has conceded that the Veteran had service on the perimeter of Korat Air Force Base and was exposed to herbicide agents.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, readjudicate the claim. If the benefit sought is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


